 

Case 18-12903-KG Doc 19 Filed 01/04/19 Page 1 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In Re:

ANGEL MEDICAL SYSTEMS, INC.,
a Delaware corporation,

Chapter ll
Case No. 18-12903 (KG)

Debtor.1 D.I. No. 6

\/\/\/\/\/\/\./

 

ORDER (A) SCHEDULING COMBINED HEARING TO CONSIDER
APPROVAL OF PLAN AND DISCLOSURE STATEMENT; (B)
ESTABLISHING DEADLINE FOR OBJECTIONS TO THE PLAN AND
DISCLOSURE STATEMENT; (C) APPROVING SOLICITATION
PROCEDURES; (D) APPROVING CONFIRMATION HEARING NOTICE
AND (E) GRANTING RELATED RELIEF

Upon the motion (the “Mt_i@”)2 of the above-captioned debtor (the “De_btor”) for the entry
of an order (this “Or_der”): (a) scheduling a combined hearing to consider approval of the
Disclosure Statement and Plan; (b) establishing deadlines and procedures to object to same; (c)
approving solicitation procedures and the solicitation package; (d) approving the form and manner
of the notice of plan confirmation hearing and the commencement of this chapter ll case; and (e)
granting related relief; and the Court having considered the First Day Declaration of Andrew
Taylor; it appearing that the relief requested is in the best interests of the Debtor’s estate, its
creditors and other parties in interest; the Court having jurisdiction to consider the Motion and the
relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334; consideration of the Motion and
the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); venue being

proper before this court pursuant to 28 U.S.C. §§ 1408 and 1409; notice of the Motion having been

 

1 The Debtor’s address is 40 Christopher Way, Suite 201, Eatontown, NJ 07724. Its EIN is XX-XXXXXXX.

Capitalized terms used but not otherwise defined hereln shall have the meanings ascribed to them in the Motion.

 

Case 18-12903-KG Doc 19 Filed 01/04/19 Page 2 of 5

adequate and appropriate under the circumstances; and after due deliberation and sufficient cause
appearing therefor, it is hereby ORDERED

1. The Motion is GRANTED as provided herein.

2. Any objections to the Disclosure Statement or confirmation of the Plan must be filed
with the Bankruptcy Court so as to be actually received by 4:00 p.m. (prevailing Eastem time) on
February 4, 2019 (the “Objection Deadline”), unless otherwise agreed-to by the Debtor in its sole
discretion.

3. The Confirmation Hearing, at which time the Court will consider, among other things,
the adequacy of the Disclosure Statement and confirmation of the Plan, shall commence at 2:00
p..m. (prevailing Eastem Time) on February ll, 2019, which date may be continued from time to
time without further notice other than adjournments announced in open court.

4. Any objections to the Disclosure Statement or confirmation of the Plan must: (i) be in
writing; (ii) comply with the Bankruptcy Rules and the Local Rules; (iii) state the name and address
of the objecting party and the amount and nature of the claim or equity interest beneficially owned
by such entity; and (iv) state with particularity the legal and factual basis for such objections, and,
if practicable, a proposed modification to the Plan that would resolve such objections.

5. Any objections to the Disclosure Statement or confirmation of the Plan must be served so
that they are actually received no later than the Objection Deadline by the following parties:

a. the Debtor, Angel Medical Systems, Inc., 40 Christopher Way, Suite 201,
Eatontown, NJ 07724, (Attn: Andrew Fischell);

b. proposed counsel for the Debtor, (a) Honigman LLP, 2290 First National
Building, 660 Woodward Avenue, Detroit, Michigan 48226-3506, (Attn.:
Joseph Sgroi and Glenn Walter); and (b) Morris James LLP, 500 Delaware
Avenue, Suite 1500, Wilmington, DE 19801-1494, (Attn: Jeffrey R.
Waxman);

 

 

Case 18-12903-KG Doc 19 Filed 01/04/19 Page 3 of 5

c. the Office of the United State Trustee for the District of Delaware, 844
King Street, Suite 2207, Wilmington, Delaware 19801; and

d. those parties who have a filed a notice of appearance in the Chapter 11
Case.

6. Any objections not timely filed and served in the manner set forth in this Order shall
not be considered and shall be overruled.

7. The deadline for any replies in support of the Disclosure Statement or Plan shall be
filed no later than February 7, 2019 at 4:00 p.m. (prevailing Eastern Time) and shall be served
upon any party filing an objection to the Disclosure Statement or Plan and the United States
Trustee.

8. Any motion pusuant to Bankruptcy Rule 3018 to temporarily allow a claim for
voting purposes shall be filed no later than 4:00 p.m. (prevailing Eastem time) on February 4, 2019.

9. The form of the Confirmation Hearing Notice, substantially in the form attached as

Exhibit A to the Motion, complies with the requirements of Bankruptcy Rules 2002 and 3017 and

is hereby approved in its entirety. Within two (2) business days after the entry of this Order, the
Debtor shall mail or cause to be mailed by first class a copy of the Confirmation Hearing Notice
to all of Debtor’s known creditors and equity interest holders, and all other entities required to be
served under Bankruptcy Rules 2002 and 3017.

10. December 14, 2018 shall be the record date for purposes of determining which holders
of claims are entitled to vote to accept or reject the Plan.

11. The Solicitation Procedures utilized by the Debtor for distribution of the Solicitation
Packages as set forth in the Motion in soliciting acceptances and rejections of the Plan satisfy the

requirements of the Bankruptcy Code and the Bankruptcy Rules and are hereby approved.

 

Case 18-'12903-KG Doc 19 Filed 01/04/19 Page 4 of 5

12. The Ballots, substantially in the form attached as Exhibit B to the Motion, are hereby
approved

13. The Notice of Non-Voting Status, substantially in the form attached as Exhibit C to
the Motion, is approved. Within two (2) business days after the entry of this Order, the Debtor
shall mail or cause to be mailed by first class a copy of the Notice of Non-Voting Status to all of
the Debtor’s known creditors and equity interest holders in Non-Voting Classes, and all other
entities required to be served under Bankruptcy Rules 2002 and 3017. If any holder of a Claim or
Interest requests the Debtors or Debtors’ counsel for a copy of the Plan and/or Disclosure
Statement, regardless of whether such holder is in a voting class, the Debtors’ counsel shall serve
the requested document or documents on such holder, at Debtors’ cost, no later than 2 business
days from the date the request is made.

14. The procedures used for tabulations of votes to accept or reject the Plan as set forth in
the Motion and as provided by the Ballots are approved

15. All time periods set forth in this Order shall be calculated in accordance with
Bankruptcy Rule 9006(a).

16. The Debtor is authorized to take all actions necessary to effectuate the relief granted
pursuant to this Order in accordance with the Motion.

17. The Debtors shall serve the Combined Hearing Notice on: (i) holders of claims or
interests, whether in Voting Classes or in the non-voting classes, (ii) all parties filing a notice of
appearance and request for service pursuant to Bankruptcy Rule 2002 in these chapter 11 cases,
(iii) the Internal Revenue Service, (iv) state and local taxing authorities in which the Debtors does

business, (v) the Federal Drug Administration and all other federal and state and local authorities

that regulate any portion of the Debtors’ business, (vi) the Securities and Exchange Commission,

 

Case 18-12903-KG Doc 19 Filed 01/04/19 Page 5 of 5

(vii) the United States Attorney for the District of Delaware, (viii) all counterparties to executory
contracts and unexpired leases; (ix) the United States Trustee and (x) all persons or entities listed
on the Debtors’ creditor mailing matrix.

18. Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 7062, 9014
or otherwise, the terms and conditions of this Order shall be immediately effective and enforceable
upon its entry.

19. The Court retains jurisdiction with respect to all matters arising from or related to the

implementation, interpretation and enforcement of this Order.

Dated: ThisM day of lww ` %‘
§§ ;£J$ L..UW//

The Hon rable Kevin 43ross
United S ates Bankruptcy Judge

 

 

